Citation Nr: 1028013	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Eligibility for VA Vocational Rehabilitation services under the 
provisions of 38 U.S.C. Chapter 31.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to July 
2000.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2009 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the benefits sought on 
appeal.  

In his March 2009 substantive appeal, the Veteran requested a 
Travel Board hearing at the RO.  The hearing was scheduled for 
July 2009.  In June 2009, he submitted a statement that he did 
not want to wait for that hearing, but wanted his claim sent to 
the Board.  Accordingly, the Veteran's request for a hearing is 
considered withdrawn.  38 U.S.C.A. §  20.704(d) (2009).

The Veteran's representative has asserted that, in addition to 
this claim, there are other issues on appeal, including increased 
ratings for bilateral knee, bilateral foot, and low back 
disabilities and service connection for diabetes mellitus and 
hypertension.  The Board's electronic tracking system shows that 
those five other issues have been appealed.  As the Veteran's 
representative has observed, however, the claims folder 
pertaining to those increased rating and service connection 
claims has not been associated with the vocational rehabilitation 
folder and is not currently before the Board.  Accordingly, the 
Board is unable to exercise jurisdiction over any increased 
rating or service connection claims that might be on appeal, 
pending acquisition of the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claim for VA Vocational Rehabilitation services.
The claims folder containing evidence pertinent to the Veteran's 
claims for increased ratings for bilateral knee, bilateral foot, 
and low back disabilities and for service connection for diabetes 
mellitus and hypertension is not before the Board.  Consequently, 
the Board is unable to determine whether it has jurisdiction over 
those five claims.  Moreover, the Board finds that the evidence 
pertaining to those claims might have bearing on whether the 
Veteran meets the criteria for basic entitlement to vocational 
rehabilitation.  38 C.F.R. § 21.40 (a) (2009).  The Board finds 
that the evidence in the outstanding claims folder is likely 
relevant to the issue on appeal.  Therefore, the claims folder 
should be obtained on remand and the claim should then be 
readjudicated on the basis of all pertinent evidence of record.  
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 
611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
Veteran's vocational rehabilitation 
folder, his complete claims folder, to 
include all evidence pertaining to the 
issues of increased ratings for a 
bilateral knee, bilateral foot, and low 
back disabilities and service connection 
for diabetes mellitus and hypertension.   

2.  Then, readjudicate any claims on 
appeal with consideration of all evidence 
from the vocational rehabilitation folder 
and the claims folder.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case.  Allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

